Mr. Justice Graves delivered the opinion of the court. 5. Instructions, § 41*—province of jury as judges of facts. An instruction informing the jury that they are, “under the instructions of the court and from the evidence,” the sole judges of the facts is not faulty as making the jury “the sole judges of all questions of fact.” 6. Damages, § 110*—where verdict not excessive for permanent injuries. Where plaintiff, of tender years, from the time of an accident had walked with a limp and had a curvature of the spine and shortening of a leg, with other permanent injuries, while he had previously been a sound, healthy boy, a verdict for twenty-seven hundred and fifty dollars held not excessive.